Citation Nr: 0512240	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  97-31 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
scar of the right hand resulting from a fracture.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right hand fracture (other than a scar).


ATTORNEY FOR THE BOARD

J. L. Tiedeman







INTRODUCTION

The veteran served on active duty from June 1991 to May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the San Juan, 
Puerto Rico, Regional Office of the Department of Veterans 
Affairs (VA).

On a VA Form 9, the veteran indicated his desire for a 
personal hearing before a member of the Board.  Subsequently, 
in an October 1999 written statement, he accepted a personal 
hearing before RO personnel in lieu of such a hearing.  
However, he failed to report for his scheduled March 2000 
personal hearing, and to date has not offered an explanation 
for his absence, or requested that another hearing be 
scheduled.  Therefore, the Board will consider the veteran's 
appeal as if his hearing request had been withdrawn.

The case was previously before the Board in March 2004, when 
the issues currently on appeal were remanded for additional 
development.  The requested development having been 
accomplished, the case is again before the Board for 
appellate adjudication.


FINDINGS OF FACT

1.  The veteran's scar of the right hand measures 6 x 1 cm, 
is currently manifested by hyperpigmentation and complaints 
of pain and tenderness without objective evidence of 
adherence, ulceration, edema, erythema, keloid formation, 
loss of sensation, or limitation of function.

2.  The residuals of a fracture of the right (dominant) hand 
are not manifested by unfavorable ankylosis of the fingers, 
adverse symptomatology that equates to amputation of the 
fingers, or adverse symptomatology that equates to 
amputation, with metacarpal resection, of either affected 
finger.

CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for a scar of the right hand resulting from a 
fracture, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, 
Diagnostic Codes 7800, 7801, 7804 (2002, 2004).

2.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a right hand fracture (other than a 
scar), have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5223 
(2001); 38 C.F.R. §§ 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.73, 
Diagnostic Codes 5215, 5223 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his scar claim in the 
rating decisions dated in June 1997 and November 2003; the 
statement of the case dated in September 1997; the 
supplemental statements of the case dated in October 1998, 
November 2003, November 2004; the Board remand dated in March 
2004; and the letter dated in March 2004.  These documents 
include a summary of the evidence in the case; citation to 
pertinent laws and regulations; and a discussion of how they 
affect the decision.  The RO explained why the evidence was 
insufficient under applicable law and regulations to grant 
the benefits sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The March 2004 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issues decided herein. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A VA 
medical examination and opinion regarding the nature and 
severity of the veteran's scar of the right hand have been 
obtained in this case.  The available medical evidence is 
sufficient for an adequate determination.  The veteran has 
not identified any further outstanding medical evidence.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA as to the issues addressed in 
this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board and notice complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issues on 
appeal were re-adjudicated and a supplemental statements of 
the case was provided to the veteran.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Increased Ratings.  Disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disabilities affect his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson, 12 Vet. App. at 126.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

I.	Entitlement to a rating in excess of 10 percent for 
a scar of the right hand resulting from a fracture.

Factual Background.  At the time of a May 1997 VA joints 
examination, a scar was noted between the fourth and fifth 
fingers on the dorsum of the veteran's right hand.  The scar 
was six centimeters long and one centimeter wide, and of 
brownish color.  It was tender to palpation.

The veteran was afforded a VA skin examination in May 2003, 
when he reported a history of right hand fracture, when a 
helicopter turbine fell on his hand in service.  His fourth 
and fifth metacarpal bones were fractured, and he underwent 
an open reduction and internal fixation.  At the time of the 
examination, the veteran indicated that he had "moderate 
pain" of the scar on the right hand, with associated cramps.  
He stated that, during exercises such as push-ups, it felt as 
though pins were moving on the dorsum of the right hand.  

On examination, the veteran had a scar on the right hand, on 
the dorsum between the fourth and fifth metacarpal bone.  The 
scar was six centimeters long, one centimeter wide, and 
vertical in shape; it was moderately tender to palpation.  
The veteran's skin was of normal texture, and the scar was 
not unstable.  There were no ulcerations of breakdown of the 
skin, and the scar was superficial.  There was no 
inflammation, edema or keloid formation, and the scar was 
"brownish light" in color.  There was no induration of the 
scar, nor inflexibility of the skin.  The examiner 
characterized the scar as "cosmetically disfiguring."  
Clinical diagnosis was of a residual scar of the right hand, 
with surgical repair.

Analysis.  In this case, the veteran is currently service-
connected for a scar of the right hand resulting from a 
fracture.  During the course of this appeal, VA issued new 
regulations for the evaluation of skin disabilities, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 
(July 31, 2002).  The veteran was notified of this regulatory 
change in the November 2004 supplemental statement of the 
case.  Accordingly, the Board will review both the pre- and 
post-August 30, 2002 rating criteria to determine the proper 
evaluation for the veteran's skin/scar disability.  VA's 
Office of General Counsel has determined that the amended 
rating criteria can be applied only for periods from and 
after the effective date of the regulatory change.  
VAOPGCPREC 3-2000.

Under the old criteria for evaluating skin disorders, 
Diagnostic Code 7804, a 10 percent rating (the maximum under 
this Code) was warranted for superficial scars which were 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2002).  In addition, under the 
new criteria for evaluating skin disorders, Diagnostic Code 
7804 allows for a 10 percent rating (the maximum allowed 
under this Code) for superficial scars painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  
Given that 10 percent is the maximum rating that can be 
granted under Diagnostic Code 7804, either under the old or 
new criteria, and given that the veteran is currently awarded 
a 10 percent rating for his service-connected scar of the 
right hand, the Board will now look at other potentially 
applicable criteria in an attempt to award the veteran the 
benefit sought on appeal.

The Board will consider other potentially applicable 
Diagnostic Codes, per Butts v. Brown, 5 Vet. App. 532 (1993) 
(implicitly holding that the BVA's selection of a Diagnostic 
Code may not be set aside as "arbitrary, capricious, an 
abuse of discretion, or otherwise not in accordance with 
law," if relevant data is examined and a reasonable basis 
exists for its selection) (Citations omitted).  In this case, 
however, for the veteran to be awarded an increased rating in 
excess of 10 percent under the new criteria for skin 
disorders, the service-connected scar must be deep or cause 
limitation of motion (Diagnostic Code 7801); or it must be a 
disfiguring scar of the head, face or neck (Diagnostic Code 
7800).  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801 
(2004).  And, for the veteran to be awarded a rating in 
excess of 10 percent under the old criteria for skin 
disorders, the service-connected scar must be a third degree 
burn scar (Diagnostic Code 7801); or a disfiguring scar of 
the head, face or neck (Diagnostic Code 7800).  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7801 (2002).

Upon a review of the evidence, the Board finds that the 
service-connected scar of the right hand is simply not 
characterized as a disfiguring scar of the head, face or 
neck; a third degree burn scars; or a deep scar.  As such, an 
increased rating in excess of 10 percent for this disability 
cannot be granted under these Diagnostic Codes.

Further, both pursuant to the old and the new criteria for 
Diagnostic Code 7805 (scars, other), a scar will be rated 
based on limitation of motion of the affected part.  In this 
regard, the Board notes that the veteran is currently 
receiving a separate rating for residuals of a right hand 
fracture under Diagnostic Code 5223, and that any additional 
compensation under Diagnostic Code 7805 would amount to 
pyramiding under 38 C.F.R. § 4.14.  Specifically, where the 
symptomatology of a condition is duplicative of 
symptomatology of another condition, it may not receive a 
separate evaluation.  38 C.F.R. § 4.14; Esteban v. Brown, 6 
Vet. App. 259 (1994).  In other words, a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).

II.	Entitlement to a rating in excess of 10 percent for 
residuals of a right hand fracture (other than a 
scar).

The RO has assigned a 10 percent disability rating for 
residuals of a right hand fracture (other than a scar) under 
38 C.F.R. § 4.71a, Diagnostic Code 5223 (favorable ankylosis 
of two digits of one hand).

Since the veteran filed his claim for a higher evaluation 
there have been a number of changes in the criteria for 
rating musculoskeletal disabilities under 38 C.F.R. § 4.71a, 
including those relate to hand and finger disabilities.  See 
38 C.F.R. § 4.71a (2001); 67 Fed. Reg. 48784-87 (Jul. 26, 
2002) (codified at 38 C.F.R. § 4.71a (2004)).  The new rating 
criteria for rating finger disabilities became effective 
August 26, 2002.  Id.  However, the regulation, as amended in 
2002, includes no substantive change to this diagnostic code.  
As such, the veteran will not be prejudiced by the Board's 
decision to proceed with adjudicating this claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In this regard, because the veteran has already received a 10 
percent disability rating for his right (dominant) hand 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5223, the 
potentially applicable rating criteria in effect both before 
and after the August 26, 2002, change in law provide a rating 
in excess of 10 percent only if his disability equates to 
unfavorable ankylosis of the middle/long and ring fingers (20 
percent) (Diagnostic Code 5219); or amputation of the 
middle/long and ring fingers (20 percent) (Diagnostic Code 
5149); or amputation of the middle/long finger with 
metacarpal resection (more than one half of the bone lost) 
(20 percent) (Diagnostic Code 5154); or amputation of the 
ring finger with metacarpal resection (more than one half of 
the bone lost) (20 percent) (Diagnostic Code 5155).  38 
C.F.R. § 4.71a (2001); 38 C.F.R. § 4.71a (2004).  

In the present case, the report of the May 2003 VA 
examination reflects that the veteran had an anatomical 
defect of the right dorsum of the fourth and fifth metacarpal 
bones, with flattening bony deformity metallic screws and 
pins, which was moderately tender to palpation.  The veteran 
was able to touch, with the tip of his right thumb, the tip 
of all the fingers of the right hand.  He also was able to 
touch, with the tip of all the fingers of the right hand, the 
median transverse fold of the palm of the right hand.  
Additionally, the veteran's right hand muscle strength was 
graded 3.5/5.  He was limited by pain, fatigue, weakness, and 
lack of endurance following repetitive use.  He was unable to 
perform his job as a policeman during episodes of acute pain, 
and had been absent from his job on more than three occasions 
due to flare-ups.  There was no evidence that the veteran had 
ankylosis of the fingers.  Ankylosis is defined as immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992).  

Therefore, given this limited adverse symptomatology the 
Board finds that the veteran's symptoms do not include 
unfavorable ankylosis, adverse symptomatology that equates to 
amputation of any fingers, or adverse symptomatology that 
equates to amputation of any finger with metacarpal 
resection.  As such, the Board finds that a 20 percent 
evaluation is not warranted under either the old or new 
rating criteria.

The Board has also considered rating the veteran's service-
connected fracture residuals under 38 C.F.R. § 4.73, 
Diagnostic Code 5215.  Under that code, the veteran's 
disorder is rated on limitation of motion.  The Schedule 
provides for the assignment of a 10 percent evaluation, and 
no higher, for limitation of wrist motion of the major upper 
extremity when there is dorsiflexion less than 15 degrees or 
when palmar flexion is limited in line with the forearm.  In 
this case, the veteran has extension of the right wrist to 60 
degrees, and flexion to 75 degrees.  The Schedule of the 
orthopedic rating schedule provides for a rating greater than 
10 percent for limitation of motion of the minor wrist only 
in cases where ankylosis of the joint is present.  As such, 
an evaluation in excess of 10 percent is not in order. 

In considering the veterans claim for increase, the Board 
considered his complaints of pain.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  While pain is a factor for consideration 
when rating motion of a joint, there is no evidence that 
objectively confirms functional loss due to pain beyond that 
contemplated by the rating currently assigned.  In addition, 
there is no evidence that the veteran suffers service 
connected arthritis in the affected joints.  Although the 
veteran complained of diminished sensation and pain on 
performing certain tasks, the examiner noted right hand grip 
strength of 3.5/5.  Further, there was no evidence of 
incoordination or disuse atrophy due to the fracture 
residuals.  While it was noted that increased disability 
occurred during flare-ups, this increase was not quantified.  
Thus, the Board finds no basis on which to grant a higher 
evaluation under limitation of motion criteria due to pain.

Conclusion.  The potential application of various provisions 
of Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In 
the instant case, however, there has been no showing that the 
veteran's disabilities have caused marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluation) or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  In essence, 
the evidence does not show that there is an exceptional or 
unusual disability picture in this case, which renders 
impracticable the application of the regular schedular 
standards.

With respect to the disabilities at issue, the applicable 
rating criteria contemplate higher ratings.  However, as set 
forth above, the Board has not found the disabilities under 
consideration to be of such severity as to warrant the 
assignment of higher ratings on a schedular basis.  Likewise 
then, referral for consideration for an extra-schedular 
evaluation is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

For all the foregoing reasons, there is no basis for staged 
rating pursuant to Fenderson, and the claim for a higher 
evaluation must denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for a higher initial 
evaluation, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at  53- 56.


ORDER

Entitlement to a rating in excess of 10 percent for a scar of 
the right hand resulting from a fracture is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a right hand fracture (other than a scar) is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


